DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
It is acknowledged that Claim 2, 5, 6, 8, 11, 12, 14, 17 and 18 were amended in the response filed on 01/19/2021.  
Claims 2-19 are pending.
Response to Arguments
Applicant's arguments filed 01/19/2021 regarding the amended portions of the claims have been fully considered but they are not persuasive.  
Regarding the limitation, determining a page score for each webpage entry of the plurality of common webpage entries and the plurality of friend webpage entries, the page scores indicating a degree of importance of the keyword in the respective common webpage or the respective friend webpage entry, Hansen discloses in paragraph [0074, 0092], determined rankings of common webpage entries (e.g. entries related to poi from users outside of the searcher’s friend network and webpages from outside the social network) and the plurality of friend webpage entries (e.g. entries related to poi from users inside the searcher’s friend network), the ranking is based on the keyword matching within common webpage entries and the plurality of friend webpage entries, such ranking is interpreted as page scores.  Also paragraph [0047, 0092] Hansen describes the matching of keywords corresponding to ranking of entries represents how (more or less) relevant the entries are to the searched keyword, as such the ranking (i.e. page score) indicating a degree of importance of the keyword 
Regarding the limitation, weighting the page scores of only the plurality of friend webpage entries by multiplying the page scores of only the plurality of friend webpage entries by a friend factor, Hansen discloses in paragraph [0048], 0098] applying weighting term to the ranking of matched entries based on the “presence or absence of an established social network relationship”, meaning the weighting term is applied to the ranking of match entries if such entries has the presence of an established social network relationship (e.g. friend) with the searcher (i.e. weighting the page scores of  entries from friends of the searcher) such application of the weighting term is interpreted as the friend factor, it is further known by one skilled in the art at the time of the invention that weighting can be applied to ranking by mathematical algorithms including simple multiplication factors.  See (Lee, col. 34 lines 19-24) for further support of known multiplication factors for applying weights.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2, 3, 6-9, 12-15, 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hansen et al. (US 20100174709 A1).
Regarding claim 2, Hansen discloses:
a searching method, comprising: receiving a search request including a keyword from a terminal of a user, at least by (paragraph [0018, 0043] which discloses users inputting keyword search, and receiving user keyword search input)
searching for a plurality of common webpage entries according to the keyword, searching for a plurality of friend webpage entries of friends according to the keyword, at least by (paragraph [0042, 0043, 0046] which describes searching database 300, which includes entries (POIs) provided by users of a social network, also, paragraph [0048] describes such entries as POIs of social network users and further distinguishes between POIs from other social network users and POIs of social network users in a searcher’s friends list, as such those POIs from other social network users is interpreted as common webpage entries and corresponding search thereof, and those POIs of social network users in a searcher’s friends list is interpreted as plurality of friend webpage entries of friends and corresponding search thereof.  Also paragraph [0091] describes searching non-social network data which can be interpreted as common webpage entries)
determining a page score for each webpage entry of the plurality of common webpage entries and the plurality of friend webpage entries, the page scores indicating a degree of importance of the keyword in the respective common webpage or the respective friend webpage entry, at least by (paragraph [0074, 0092], which ranks common webpage entries and the plurality of friend webpage entries, the ranking is based on the keyword matching within common webpage entries and the plurality of friend webpage entries (as interpreted above), such ranking is interpreted as page 
weighting the page scores of only the plurality of friend webpage entries by multiplying the page scores of only the plurality of friend webpage entries by a friend factor, at least by (paragraph [0048], 0098] describes applying weighting term to the ranking of matched entries based on the “presence or absence of an established social network relationship”, meaning the weighting term is applied to the ranking of match entries if such entries has the presence of an established social network relationship (e.g. friend) with the searcher (i.e. weighting the page scores of  entries from friends of the searcher) such application of the weighting term is interpreted as the friend factor, it is further known by one skilled in the art at the time of the invention that weighting can be applied to ranking by mathematical algorithms including simple multiplication factors.  See (Lee, col. 34 lines 19-24) for further support of known multiplication factors for applying weights.
generating, by processing circuitry of an information processing apparatus, a combined list of webpage entries that includes a first subset of the plurality of common webpage entries and a second subset of the plurality of friend webpage entries based on the page scores for the plurality of common webpage entries and the weighted page scores for the plurality of friend webpage entries, at least by 
and sending the generated combined list of webpage entries to the terminal, at least by (paragraph [0093, 0100] discloses providing search results items according to the hierarchy to be displayed.)
As per claim 3, claim 2 is incorporated and Hansen discloses:
wherein a number of the first subset of the plurality of common webpage entries is greater than a number of the second subset of the plurality of friend webpage entries, (such limitation appears to be a statement of intended use, in any case as shown above and in paragraph [0053] Hensen discloses, the ability to retrieve relevant entries from nonsocial network data, POIs from other users which are being interpreted as common webpage entries, and POIs form friends of the searcher interpreted as friend webpage entries, it should be understood that the number common webpage entries may exceed (greater than a number) than friend webpage entries, see Fig. 6 where the is one friend webpage entries (Ref. 610) and 4 common webpage entries (Ref. 20, 642a-c))
As per claim 4, claim 3 is incorporated and Hansen discloses:
wherein the number of the first subset of the plurality of common webpage entries and the number of the second subset of the plurality of friend webpage entries are predetermined for a plurality of different searches, at least by (paragraph [0053] which indicates that the search results which includes common webpage entries and friend 
As per claim 6, claim 2 is incorporated and Hansen discloses:
wherein the first weighting factor is greater than 1, at least by (paragraph [0048] “search results can be weighted… POIs of the social network users in a searcher's friends list are weighted” and paragraph [0098] “the weighting term may be the presence or absence of an established social network relationship, the choice of the weight factor applied (ie. greater than 1) is a design choice and other weight factors such as a percentage, fraction, absolute values, etc., would achieve equivalent indications of apply a particular weight
As per claim 7, claim 2 is incorporated and Hansen discloses:
wherein the combined list of webpage entries is sorted in decreasing order of the page scores of the first subset of the plurality of common webpage entries and the second subset of the plurality of friend webpage entries, at least by (paragraph [0092-0094, 0048, 0049, 0052, 0053] describes combined list of search results of common webpage entries and friend webpage entries as interpreted above, and presenting them in a hierarchy based on ranking and applied weight of corresponding pages.)
Claims 8, 9, 12 and 13 recite equivalent claim limitations as claims 2, 3, 6 and 7 above, except that they set forth the claimed invention as an apparatus; Claims 14, 15, 18 and 19 recite equivalent claim limitations as claims 2, 3, 6 and 7 above, except that they set forth the claimed invention as a non-transitory computer-readable medium, as such they are rejected for the same reasons as applied hereinabove. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 10, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansen in view of Gyongyi et al. (US 8959083 B1).
As per claim 4, claim 3 is incorporated and Hansen discloses:
wherein the number of the first subset of the plurality of common webpage entries and the number of the second subset of the plurality of friend webpage entries are predetermined for a plurality of different searches, at least by (paragraph [0053] which indicates that the search results which includes common webpage entries and friend webpage entries, and include any number which may incorporates predetermined numbers of common webpage entries and friend webpage entries)
Gyongyi is incorporated to further teach, predetermined number of results, see col. 8 lines 2-3, “a predetermined number of highest ranked search results are selected 308 for presentation”.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention made to incorporate the teaching of Gyongyi into the teaching of Hensen as they relate in searching with social context and one having ordinary skill in the art would have been Gyongyi in col. 8 lines 2-3.
Claims 10 and 16 recite equivalent claim limitations as claim 4 above, except that they set forth the claimed invention as an apparatus and non-transitory computer-readable medium, respectively, as such they are rejected for the same reasons as applied hereinabove. 
Claim 5, 11 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansen in view of Lee et al. US 8572129.
As per claim 5, claim 2 is incorporated and Hansen discloses:
wherein the weighting the page scores comprises: multiplying the page scores of only the plurality of friend webpage entries by the friend factor, which is a product of a first weighting factor and a second weighting factor, the first weighting factor being the same for each of the plurality of friend webpage entries,
But Hensen fails to specifically disclose: the second weight factor being determined based on a frequency of communication between the user and a friend associated with each of the plurality of friend webpage entries.
However, Lee teaches the above limitations at least by (col 34 lines 55-66, which discloses weight factor as coefficient score associated with a particular hub or node which are user entries, such coefficient is based on “a level or frequency of interaction between the hub and the user (e.g., how many times the user views the hub or how much content was added to the hub by the user over a period of time); a level or frequency of interaction between the user and the requesting user (e.g., how times the users viewed one another's profile pages or how many times the users posted comments, wall (feed) postings, sent messages, or otherwise interacted with one another's profile pages over a period of time)  
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention made to incorporate the teaching of Lee into the teaching of Hensen as they relate in searching with social context and one having ordinary skill in the art would have been motivated to use such a modification for the purpose of incorporating a measure related to strength of connection between users, to provide most relevant results, as taught by Lee in col. 34 lines 35, col. 35 lines 23-24.
Claims 11 and 17 recite equivalent claim limitations as claim 5 above, except that they set forth the claimed invention as an apparatus and non-transitory computer-readable medium, respectively, as such they are rejected for the same reasons as applied hereinabove. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DENNIS TRUONG/Primary Examiner, Art Unit 2152